IN THE SUPREME COURT OF THE STATE OF NEVADA

 

NEVADA GOLD MINES, LLC, No. 84764
Petitioner,

Vs.

THE NEVADA DEPARTMENT OF

CONSERVATION AND NATURAL F f L. Is D
RESOURCES; OFFICE OF THE STATE

ENGINEER OF THE STATE OF JUN 30 2022
NEVADA; AND ADAM SULLIVAN, IN clizancriiA er

HIS CAPACITY AS STATE ENGINEER, CLEFCOF sy REME COURT
Respondents. BY elena

 

ORDER DENYING PETITION

This original petition for a writ of prohibition or mandamus
challenges the validity of respondent State Engineer’s Order No. 1329.

Having considered the petition and its supporting documents,
we are not persuaded that our discretionary and extraordinary intervention
is warranted. Smith v. Eighth Judicial Dist. Court, 107 Nev. 674, 677, 679,
818 P.2d 849, 851, 853 (1991) (observing that this court’s intervention by
way of writ relief is purely discretionary and is utilized only in
extraordinary circumstances); Pan v. Kighth Judicial Dist. Court, 120 Nev.
222, 228, 88 P.3d 840, 844 (2004) (observing that the party seeking writ
relief bears the burden of showing such relief is warranted). Among other

reasons, we are not persuaded that our consideration of petitioner's

Supreme Court
OF
NEVADA

(0) 19470 presented issues is warranted in the context of this writ petition when, as
petitioner acknowledges, there is ongoing litigation involving those same
issues. Accordingly, we

ORDER the petition DENIED.

 

 
   

_ J.
Pickering

cc: Kaempfer Crowell/Reno
Pisanelli Bice, PLLC
Kaempfer Crowell/Las Vegas
Attorney General/Carson City

SupREME Court
OF
Nevapa

(0) 19474 GBB